Case 5:20-cv-04003-CJW-MAR Document 163-4 Filed 09/16/21 Page 1 of 7
    (a) NuStar arranged for an attorney with substantial criminal law experience from Brown
        Winick in Des Moines to serve as separate counsel for each of the six NuStar employees
        set to testify at depositions occurring from May 12-14, 2021;

    (b) when Defendants’ counsel began to ask                             about his Form I-9 and
        supporting documentation, independent counsel for the witness asked for and took a
        break for 12 minutes, consulted with his client, and upon returning advised
                    on the record to assert his Fifth Amendment right against self-incrimination;

    (c) before                           could indicate that he would follow the advice of his
        attorney, one of NuStar’s attorneys of record, Mr. Biss, recessed the deposition for over
        two hours, during which many conversations occurred;3

    (d) by the time the deposition reconvened, the witness’s independent counsel had been fired,
        ostensibly, by the witness—but, tellingly, Plaintiffs are no longer making that lawyer
        available for any of the other NuStar employee witnesses, either; and

    (e) Mr. Biss then said, in front of the witness and on the record, that
                    —whom he did not represent, and with whom Mr. Biss admits to having
        never spoken (see Res. 5)—was “not going to follow” his now-discharged lawyer’s
        advice to invoke his Fifth Amendment rights. See Br. 7-8.

       3.      These undisputed events, and Mr. Biss’s conduct, establish that Plaintiffs do not

want their employees to have legal counsel who will fully and independently advise them about

their Fifth Amendment rights, duties to testify truthfully, and penal risks of perjury. The

message conveyed by Plaintiffs’ and Mr. Biss’s actions is unmistakable: Deny that you are in

this country illegally, or suffer employment consequences (and lose your housing)—just like the

lawyer who advised                             to not answer a question suffered consequences.

       4.      Plaintiffs continue to argue that the “NuStar employees are fully authorized to

work in the United States,” Res. 8, and “did nothing wrong and will not assert the Fifth

Amendment or refuse to answer any questions,” Res. 5. That Mr. Biss makes this argument



3
        Plaintiffs offer no evidence of what was said during these conversations; only conclusory
denials that they “signaled” or “pressured” any employees. The Court should not accept Plaintiffs’
unsupported denials and the motion can be decided on the unrebutted evidence submitted by
Defendants. (The Court could of course hold an evidentiary hearing to inquire about the retention
and subsequent firing of the independent counsel.)


                                   2
    Case 5:20-cv-04003-CJW-MAR Document 163-4 Filed 09/16/21 Page 2 of 7
despite not representing these employees—or providing any evidence that he or Mr. Feller have

ever spoken with any of the employees—is both baseless and troubling. Res. 4-5.

       5.      Although Plaintiffs claim to have identified a (new) “independent counsel,” they

refuse to tell Defendants’ counsel or the Court who that attorney is, alleging that Defendants’

lawyers will “engage in efforts to intimidate the attorney and threaten ethics violations.” Res. 8

n.5. Plaintiffs cite nothing to support that bizarre and baseless accusation (setting aside why an

independent counsel would be “intimidate[d]” by Defendants’ counsel, anyway). Regardless,

this highlights Plaintiffs’ unfitness to hire, pay, and control counsel for the employee witnesses;

Plaintiffs, apparently, do not believe this new counsel can act independently and discharge

her/his duties to her/his clients and keep NuStar and its lawyers happy at the same time.

       6.      Beyond that, Plaintiffs argue that the Court should disregard the documented facts

of record that, (i) of the 330 workers they listed in their response to Interrogatory No. 1, 256 did

not match the SSA’s records, and (ii) NuStar has received two no-match letters from the SSA

indicating that the overwhelming majority of the then-current workers as listed on the company’s

annual wage reports did not match the SSA’s records. See Res. 5; Br. 5 n.3.

       7.      Plaintiffs attempt to explain the “no matches” with speculative hypotheticals, see

Res. 6, but cannot explain why the six specific employees who are to be deposed returned an

erroneous “no match” from the SSA. Indeed,                                 confirmed his full name

and date of birth on the record at his deposition, eliminating the possibility of spelling errors or

incorrect dates of birth. Br. 5 n.4. And Plaintiffs’ speculation makes no sense here: The names

and Social Security Numbers on the “matching” chart that was provided to the SSA were pulled

directly from NuStar’s own sworn response to Defendants’ Interrogatory No. 1, and the dates of

birth were pulled directly from the sworn I-9 records produced by Plaintiffs in this case. Boyer




                                   3
    Case 5:20-cv-04003-CJW-MAR Document 163-4 Filed 09/16/21 Page 3 of 7
Decl., Exs. B, C, G.4 And Plaintiffs have no explanation for how occasional scriveners’ errors

could cause the SSA to return such an overwhelming number of “no matches.”

       8.      Plaintiffs further do not explain why                               proffered green

card states that his class of admission to the United States is “W16.”5 As explained, it is

impossible for this class of admission to have been assigned to                                 because

he was born nearly three years after the cut-off date for the class of persons granted amnesty by

the operative legislation creating the W16 authorization. Br. 6-7.

       9.      Instead, Plaintiffs merely proclaim that “                            is fully

prepared to testify about the circumstances under which he obtained his green card.” Res. 7.

This is not a meaningful response, especially since he already testified that he doesn’t remember

the process he went through to become a permanent legal resident. Boyer Decl., Ex. F at 28:9-

21. Either Plaintiffs do not appreciate the significance of the “W16” designation on

              green card and the risks it poses to him when he answers questions about it under

oath; or, Plaintiffs are not bothered by the designation, because they would gladly accept an

impossible explanation from                              as to how he obtained such a green card.

Either way, Plaintiffs are not fit to identify independent counsel.

       10.     The Court Should Compel Compliance with the Subpoenas (Mot., Pt. I). All six



4
         In arguing that “the mere receipt of a no-match letter or other no-match notice does not,
standing alone, constitute ‘constructive knowledge’ on the part of an employer that the referenced
employee is not work authorized,” Res. 6, Plaintiffs miss the point (and selectively misread the cited
guidance document). What’s at issue in the Motion are the Fifth Amendment rights of the employees
themselves—i.e., whether their testimony about, e.g., their entry into and presence in the United
States may tend to incriminate themselves—not the employers’ knowledge of their legal status.
5
         Plaintiffs also offer no explanation for how                          would not tend to
incriminate himself by testifying why he certified on his Form I-9 under penalty of perjury that he
was a United States citizen, when at deposition he admitted that he is not. Br. 5-6. Likewise,
Plaintiffs offer no explanation for how                             completed his Form I-9 in English,
and without assistance, when he testified he did not read or write English. Br. 6.


                                   4
    Case 5:20-cv-04003-CJW-MAR Document 163-4 Filed 09/16/21 Page 4 of 7
subpoenas compelled employees to produce, for inspection, at their depositions, originals of the

employees’ (i) social security cards, (ii) current government-issued identification cards, and (iii)

the government issued identification cards that the employees presented to NuStar at the time of

hire. See Boyer Decl., Exs. E, L. Plaintiffs did not object to this aspect of these subpoenas,

although they appear to misunderstand it. Compare id., with Res. 9-10.6

       11.     The Court Should Direct Plaintiffs’ Counsel to Limit Deposition Objections to

Those Permitted by the Rules (Mot., Pt. II). The Motion sets forth examples of Mr. Biss’s

speaking objections, monologues, and other inappropriate interjections during the deposition of

                          , who was not his client. See Br. 9-10. In response, Plaintiffs argue that

Mr. Biss’s conduct was defensible because he was just responding to Defendants’ counsel’s

“harassment” by asking the witness about his prior criminal citations. But Defendants explained

why these questions were relevant, see Br. 10-11 at n.8, and Plaintiffs do not dispute that.7

       12.     The Court’s Continued Availability for Issues that Arise (Mot., Pt. IV).

Plaintiffs do not directly respond to this request for relief. It should be granted.

                                             Conclusion

       By prosecuting this defamation claim, Plaintiffs have put NuStar’s employees in a

difficult position. Their need for competent and independent counsel is clear from the record

evidence, to which the Resistance offers no response. The actions of Plaintiffs and their counsel,

for which the Resistance makes no excuse, demonstrate that they cannot be trusted to provide

truly independent counsel for the employees. The Motion should be granted, in full.



6
        Plaintiffs have not “produced” copies of the “identification documents presented to NuStar”
by each employee, Res. 10; e.g., Plaintiffs have not produced any identification for
     , one of the proposed deponents. See June 4, 2021 Reply Decl. of Nathaniel S. Boyer ¶ 2.
7
        The Motion also described Plaintiffs’ counsel’s conveniently shifting position on whether he
represented NuStar’s employees. Plaintiffs’ Resistance does not dispute these facts.


                                   5
    Case 5:20-cv-04003-CJW-MAR Document 163-4 Filed 09/16/21 Page 5 of 7
 June 4, 2021                  Ryan Lizza and Hearst Magazine Media, Inc.,
                               Defendants

                               By: /s/ Nathaniel S. Boyer
                               Jonathan R. Donnellan, Lead Counsel*
                                jdonnellan@hearst.com
                               Ravi V. Sitwala*
                                rsitwala@hearst.com
                               Nathaniel S. Boyer*
                                nathaniel.boyer@hearst.com
                               Sarah S. Park*
                                sarah.park@hearst.com
                               Nina N. Shah*
                                nina.shah@hearst.com
                               THE HEARST CORPORATION
                               Office of General Counsel
                               300 West 57th Street
                               New York, New York 10019
                               Telephone: (212) 649-2030
                               Telephone: (212) 649-2035
                               *Admitted Pro Hac Vice

                               Michael A. Giudicessi
                                michael.giudicessi@faegredrinker.com
                               Nicholas A. Klinefeldt
                                nick.klinefeldt@faegredrinker.com
                               Susan P. Elgin
                                susan.elgin@faegredrinker.com
                               FAEGRE DRINKER BIDDLE & REATH LLP
                               801 Grand Avenue, 33rd Floor
                               Des Moines, Iowa 50309-8003
                               Telephone: (515) 248-9000
                               Facsimile: (515) 248-9010

                               Attorneys for Defendants




                               6
Case 5:20-cv-04003-CJW-MAR Document 163-4 Filed 09/16/21 Page 6 of 7
                                  Certificate of Service

        The undersigned certifies that a true copy of Defendants’ Reply Brief in Further
Support of Their Resisted Motion to Compel and for Other Relief Regarding Depositions
of NuStar Employees was served upon the following parties through the court’s CM/ECF
electronic filing system on June 4, 2021.

                                                /s/ Nathaniel S. Boyer
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                   7
    Case 5:20-cv-04003-CJW-MAR Document 163-4 Filed 09/16/21 Page 7 of 7
